Exhibit 10.2

THIRD AMENDMENT

TO THE

FIFTH THIRD BANCORP 401(k) SAVINGS PLAN

(January 1, 2015 Restatement)

WHEREAS, Fifth Third Bank (“Fifth Third”) sponsors and maintains the Fifth Third
Bancorp 401(k) Savings Plan, as amended and restated effective January 1, 2015
(“Plan”);

WHEREAS, Fifth Third desires to amend the Plan to (i) add a Roth rollover
feature allowing participants to convert vested portions of their Plan account
balances to separate Roth rollover subaccounts within the Plan without regard to
any distributable event; (ii) permit suspension of Plan loan repayments for
participants on military and other approved leave; (iii) permit rollover of loan
notes for participants who transfer balances from the R.G. McGraw Insurance
Agency, Inc. Retirement Savings Plan to the Plan; and (iv) make other changes;

WHEREAS, pursuant to Plan section 12.1(a), Fifth Third reserved the right to
amend the Plan at any time; and

WHEREAS, pursuant to Plan section 12.1(b), Fifth Third delegated authority to
the Fifth Third Bank Pension, 401(k) and Medical Plans Committee and its
Chairman to amend the Plan.

NOW, THEREFORE, effective as of the dates reflected below, the Plan is hereby
amended in the following respects:

1.    Section 2.1(o) of the Plan is amended in its entirety, effective
November 1, 2017, to read as follows:

 

  “(o)

Rollover Account which may include the following the subaccounts:

(1) Traditional Rollover Account;

(2) Roth Rollover Account; and

(3) Roth In-Plan Rollover Account(s)”

2.    Section 2.5 of the Plan is amended in its entirety, effective as of the
execution date of this Third Amendment, to read as follows:

“2.5    ‘Administrator’ or ‘Committee’ or ‘Plan Administrator’ means the Fifth
Third Bank Pension, 401(k), and Medical Plan Committee. Where applicable, a
reference to Administrator includes its delegate.”



--------------------------------------------------------------------------------

3.    Section 2.13 of the Plan is amended in its entirety, effective January 1,
2018, to read as follows:

“2.13 ‘Disability’ means a physical or mental impairment determined to be a
disability either (i) under the Employer’s long-term disability program or
(ii) by the Social Security Administration.”

4.    The last sentence in Section 2.50 of the Plan is amended in its entirety,
effective November 1, 2017, to read as follows:

“In order to separately account for any designated Roth contributions (including
any earnings on such contributions) accepted in a rollover contribution, a
Participant’s Rollover Account may include the following subaccounts:

(a) Traditional Rollover Account;

(b) Roth Rollover Account; and

(c) Roth In-Plan Rollover Account(s).

5.    Effective November 1, 2017, Article 2 of the Plan is amended to add the
following new Section 2.52 (renumbering the remaining sections therein and any
internal references thereto):

“2.52    ‘Roth In-Plan Rollover Account’ means the separate account(s) of a
Participant’s Rollover Account that reflects Roth in-plan rollover contributions
(including earnings on such contributions) accepted in a rollover contribution
under Section 4.10(d), as adjusted in accordance with Article 7.”

6.    Effective November 1, 2017, Section 2.54 of the Plan (renumbered as
reflected above) is amended to add the following at the end:

“A Participant’s Section 401(k) Salary Deferral Account shall include any Roth
In-Plan Rollover sub-accounts attributable to the types of contributions
described in this Section 2.54.”

7.    Section 2.60 of the Plan (renumbered as reflected above) is amended in its
entirety, effective as of the execution date of this Third Amendment, to read as
follows:

“2.60    ‘Trustee’ means Great-West Trust Company, LLC and its successors and
assigns in trust.”

8.    Section 4.10(a) of the Plan is amended, effective June 1, 2017, by adding
the following new sentence at the end:

“At the discretion of the Administrator, rollover contributions may include loan
notes transferred from another tax-qualified plan.”

 

2



--------------------------------------------------------------------------------

9.    Section 4.10 of the Plan is amended further, effective November 1, 2017,
by adding the following new subsection (d) at the end:

“(d)      Roth In-Plan Rollover. The Administrator may accept a Roth in-plan
rollover contribution in accordance with the following:

(1)       Roth In-Plan Rollovers of Otherwise Distributable Amounts.
Notwithstanding any other provision in the Plan to the contrary, a Participant
who is eligible to receive (or receives) from his Account an ‘eligible rollover
distribution,’ within the meaning of section 402(c)(4) of the Code, and who is
an active Employee may elect to roll over all or any portion of such
distribution (in accordance with the rules prescribed by the Administrator),
other than any amount that is a designated Roth contribution described in
section 402A of the Code, to a Roth In-Plan Rollover Account under the Plan.
Notwithstanding the foregoing, a Participant may not elect to roll over pursuant
to this Section any eligible rollover distribution made on or after Severance.
Notwithstanding any other provision of the Plan to the contrary, a Participant’s
Roth In-Plan Rollover Account attributable to otherwise distributable amounts
shall be distributable in accordance with rules that are no more restrictive
than the distribution rules applicable to such contributions prior to rollover.

(2)       Roth In-Plan Rollovers of Non-Distributable Amounts. Notwithstanding
any other provision in the Plan to the contrary, a Participant who is an active
Employee may elect to roll over to his Roth 401(k) Account under the Plan (in
accordance with rules prescribed by the Administrator) all or any portion of the
vested amounts held in his Account, other than any amount which is a designated
Roth contribution described in section 402A of the Code, that are not otherwise
distributable in accordance with the terms of the Plan. Roth in-plan rollover
contributions of non-distributable amounts are subject to the following:

(A)      Fully Vested Requirement.    A Participant may only make Roth in-plan
rollover contributions of non-distributable amounts allocated to an Account in
which the Participant has a fully vested interest.

(B)      Loans.    Roth in-plan rollover contributions attributable to
non-distributable amounts shall continue to be subject to the same loan rules
that applied prior to conversion. For example, a Participant may borrow from
that portion of the Participant’s Roth In-Plan Rollover Account attributable to
401(k) contributions but may not borrow from that portion of the Participant’s
Roth In-Plan Rollover Account attributable to matching contributions.

(C)      Distributions and Withdrawals.    Roth in-plan rollover contributions
attributable to non-distributable amounts continue to be subject to the same
distribution restrictions that applied

 

3



--------------------------------------------------------------------------------

prior to conversion. For example, Roth in-plan rollover contributions
attributable to 401(k) contributions continue to be subject to the distribution
restrictions applicable to 401(k) contributions under section 401(k)(2)(B) of
the Code and the Plan.

(3)      If a Participant makes an election pursuant to (1) or (2) above, his
Roth in-plan rollover contribution shall be irrevocably designated as being made
pursuant to, and intended to comply with, section 402A of the Code and the
nontaxable portion of his Roth in-plan rollover contribution shall be included
in his gross income for the taxable year in which the Roth in-plan rollover
contribution is made. The Trustee shall account for the Participant’s Roth
in-plan rollover contributions separately from other Section 401(k)
contributions and Roth rollover contributions.

(4)      Notwithstanding any other provision in the Plan to the contrary, a
Participant’s Roth In-Plan Rollover Account shall be taken into account for
purposes of Section 8.6. A Roth in-plan rollover will not affect any protected
distribution rights under section 411(d)(6) of the Code attributable to the
rolled over amount.”

10. Section 6.1(a)(11) of the Plan is amended in its entirety, effective
November 1, 2017, to read as follows:

“(11)    Rollover Account (including the Traditional Rollover Account, the Roth
Rollover Account and the Roth In-Plan Rollover Account(s)); and”

11. Section 6.4 of the Plan is amended in its entirety, effective November 1,
2017, to read as follows:

“6.4      Unclaimed Benefits.

(a)      Inability to Locate Payee.    Anything in the Plan to the contrary
notwithstanding, if a Participant or other person entitled to a benefit
(including a benefit payable under the Old Plan) has not been found within a
reasonable period after such payment becomes due, then such benefit shall be
forfeited after written notice is sent to the last known address and other
diligent search efforts have been taken. If, however, such Participant or other
person thereafter is located, then the Employer shall contribute the amount of
the forfeited benefit to the Plan (no later than 60 days after the date on which
such Participant or other person is located) and such contribution shall be used
to restore such benefit retroactively in the same amount as it was payable at
the time it previously became due without any adjustment for the time between
such prior date and restoration pursuant to this Section.

 

4



--------------------------------------------------------------------------------

(b)      Uncashed Checks. Except as specifically directed by the Administrator,
if a benefit distribution check is outstanding for more than 180 days from the
issue date and the Administrator is unable to locate the Participant or other
person entitled to such benefit after diligent efforts have been made, then the
amount of the check shall be re-deposited to the Plan and forfeited. If,
however, the Participant or other person is subsequently located, the
Participant or other person may request reissuance of the check without
adjustment for investment gains or losses since the prior issuance date.”

12. Section 7.5(b)(2) of the Plan is amended in its entirety, effective
November 1, 2017, to read as follows:

“(2)      A Participant may borrow solely from those portions of the
Participant’s Account attributable to elective deferrals or traditional or Roth
rollover contributions.”

13. Section 7.5(b)(3) of the Plan is amended in its entirety, effective June 1,
2017, to read as follows:

“(3)      A Participant may have only one loan outstanding at any time;
provided, however, that this limitation shall not apply to limit the number of
outstanding loans the Administrator permits as a rollover contribution pursuant
to Section 4.10(a).”

14. Section 7.5(b)(8) of the Plan is amended in its entirety, effective
November 1, 2017, to read as follows:

“(8)      Loans shall be repaid only by payroll withholding properly authorized
by the Participant; provided that the Administrator may allow complete
prepayment through other means.

(A)      A Participant who is on a leave of absence may pay installments by any
method deemed acceptable by the Administrator, to the extent (i) the
Participant’s pay (if any) is insufficient to meet the repayment schedule or
(ii) the Administrator does not approve the Participant’s request to suspend
repayments during the leave of absence.

(B)      A Participant who has terminated employment may pay installments by any
method permitted by the Administrator.”

 

5



--------------------------------------------------------------------------------

15. Section 7.5(f) of the Plan is amended in its entirety, effective November 1,
2017, to read as follows:

“(f)      Level Amortization. Each loan shall be subject to substantially level
amortization, with payments of principal and interest not less frequently than
quarterly, over the term of the loan; provided that the Administrator may allow
Participants to suspend repayments while on approved leave of absence pursuant
to Treasury Regulations section 1.72(p)-1 (Q&A-9) and other applicable
guidance.”

16. Section 8.2(a) of the Plan is amended in its entirety, effective November 1,
2017, to read as follows:

“(a)      Election. During his employment with the Employer, and subject to
filing such forms and following such time and other limitations as the
Administrator shall prescribe, a Participant shall have the right to make
withdrawals from his After-Tax Account, Old Kent After-Tax Account, Rollover
Account, Old Kent Rollover/Transfer Account, Old Kent Matching Account, and his
Ohio Company SIP Matching Contribution Account, including any Roth In-Plan
Rollover subaccounts attributable to such Accounts, except to the extent a loan
is secured by such subaccount.”

17. Section 11.2(a) of the Plan is amended, effective as of the execution date
of this Third Amendment, by adding the following sentence at the end:

“Notwithstanding the foregoing, this Article shall not prohibit Fifth Third Bank
or the Administrator from engaging an independent fiduciary (or ERISA section
3(38) investment manager) and subsequently discharging to such person or entity
all discretionary power and authority attendant to any specific fiduciary
responsibility, including duties involving the management or control of Plan
assets invested in the Fifth Third Stock Fund set forth in Section 7.3.”

18. Section 12.1(b) of the Plan is amended in its entirety, effective as of the
execution date of this Third Amendment, to read as follows:

“(b)      Procedure to Amend or Terminate.

(1)      Amendment Procedure.    Any amendment of the Plan shall be by action of
the Administrator or its Chairperson. An amendment shall be evidenced in writing
in such manner or format as the Administrator shall determine, which may include
(but shall not be limited to) a written Plan amendment, written resolution
signed by a majority of the Committee members, or minutes of a Committee meeting
reflecting approval by a majority of its members.

 

6



--------------------------------------------------------------------------------

(2)      Termination Procedure.    Any termination of the Plan shall be by
action of the Administrator or its Chairperson. Any Plan termination must be
approved by a majority of the members of the Committee. Termination shall be
evidenced in writing in such manner or format as the Administrator shall
determine, which may include (but shall not be limited to) a written Plan
amendment, written resolution signed by a majority of the Committee members, or
minutes of a Committee meeting reflecting approval by a majority of its
members.”

19. Section 12.1(c)(1)(A) of the Plan is amended in its entirety, effective as
of the execution date of this Third Amendment, to read as follows:

“(A)      General. No amendment to the Plan shall be effective to the extent it
has the effect of (i) reducing any Participant’s accrued, nonforfeitable
interest; or (ii) permitting or otherwise diverting any part of the Plan’s trust
for purposes other than the exclusive benefit of Participants and their
Beneficiaries.”

20. Appendix I is amended to add the following predecessor employers at the end:

 

Predecessor Employer  

Service Crediting Under

Appendix

 

 

Other Substantive Provisions

under Appendix

 

R.G. McGraw Insurance Agency, Inc.

 

  XXVI    

The Retirement Corporation of America

 

  XXVII    

21. Appendix XXVI in the form attached hereto is added to and made a part of the
Plan.

22. Appendix XXVII in the form attached hereto is added to and made a part of
the Plan.

23. Except as otherwise amended herein, the Plan shall continue in full force
and effect.

IN WITNESS WHEREOF, Fifth Third has caused this amendment to be executed by its
duly authorized representative this 13th day of September, 2017.

 

FIFTH THIRD BANK   By:      

/s/ Robert P. Shaffer

    Chairperson for the Fifth Third Bank     Pension, 401(k) and Medical Plans
Committee  

 

7



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(K) SAVINGS PLAN

APPENDIX XXVI

R.G. MCGRAW INSURANCE AGENCY, INC.

1.        McGraw Employee.  For purposes of this Appendix, “McGraw Employee”
means an individual who, immediately prior to the acquisition of all the shares
of R.G. McGraw Insurance Agency, Inc. on March 10, 2017, pursuant to the Share
Purchase Agreement dated January 23, 2017, among Fifth Third Insurance Agency,
Inc. and Michael S. McGraw, was employed by R.G. McGraw as an employee and
became an “Employee” in connection with such acquisition.

2.        Past Service Credit.  Effective March 10, 2017, each McGraw Employee
shall be credited with Service under Section 2.54(a)(5) of the Plan for his
service with R.G. McGraw Insurance Agency, Inc. Such service shall be determined
under rules comparable to those under Section 2.54(a)(1), (2) and (3). Such
Service shall be taken into account in determining Eligibility Service and
Vesting Service.

 

8



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

401(K) SAVINGS PLAN

APPENDIX XXVII

THE RETIREMENT CORPORATION OF AMERICA

1.        RCA Employee.    For purposes of this Appendix, “RCA Employee” means
an individual who, immediately prior to the acquisition of all the shares of The
Retirement Corporation of America on April 7, 2017, pursuant to the Share
Purchase Agreement dated January 18, 2017, among Fifth Third Bank, Daniel Kiley,
Robin Kiley and Robin Kiley as trustee and on behalf of The Kiley Family Special
2007 Trust, was employed by The Retirement Corporation of America as an employee
and became an “Employee” in connection with such acquisition.

2.        Past Service Credit.    Effective April 7, 2017, each RCA Employee
shall be credited with Service under Section 2.54(a)(5) of the Plan for his
service with The Retirement Corporation of America. Such service shall be
determined under rules comparable to those under Section 2.54(a)(1), (2) and
(3). Such Service shall be taken into account in determining Eligibility Service
and Vesting Service.

 

9